Citation Nr: 0200171	
Decision Date: 01/08/02    Archive Date: 01/16/02

DOCKET NO.  99-20 003A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, 
Wyoming


THE ISSUE

Entitlement to service connection for a right elbow injury.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Elizabeth Spaur, Associate Counsel


INTRODUCTION

The veteran had active service from August 1943 to December 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 decision by the Department 
of Veterans Affairs (VA) Cheyenne, Wyoming, Regional Office 
(RO).  That decision denied service connection for a right 
elbow injury.

The Board notes that the veteran requested a hearing before a 
Member of the Travel Board.  The hearing was scheduled for 
July 2001.  However, the veteran withdrew his request for a 
hearing and requested that his claim be decided based upon 
the evidence already submitted.


FINDINGS OF FACT

1.  All evidence necessary for review of the issue on appeal 
has been obtained.

2.  A physical deformity with 25 percent loss of flexion of 
the veteran's right elbow was noted during his physical 
examination on entry into service, and right elbow deformity 
with no loss of motion was shown on service discharge.

3.  The evidence shows clearly and convincingly that the 
veteran's right elbow disability did not have its onset in 
and did not increase in severity during or as a result of 
service, including combat service.


CONCLUSION OF LAW

The veteran's right elbow injury was not incurred or 
aggravated in service.  38 U.S.C.A. §§ 1110, 1112, 1113, 
1154(b) (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.306 
(2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000).  The Act is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  See Karnas v. Derwinski, 1 Vet. App. 308 
(1991).  The new law eliminates the concept of a well-
grounded claim, and redefines the obligations of the VA with 
respect to the duty to assist in the development of claims.  
First, the VA has a duty to notify the veteran and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West Supp. 2001).  Second, the 
VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West Supp. 2001).

The Board finds that the VA's duties have been fulfilled.  
The veteran was provided with adequate notice as to the 
evidence needed to substantiate his claim.  The Board 
concludes that the discussions in the decision, statement of 
the case (SOC), the supplemental statement of the case 
(SSOC), and the letters sent to the veteran informed him of 
the information and evidence needed to substantiate his claim 
for service connection for a right elbow injury and complied 
with the VA's notification requirements.  The RO supplied the 
veteran with the applicable regulations in the SOC.  In 
addition, the Board notes that, in April 2001, the veteran 
requested that his claim be decided based upon the evidence 
that was already in the record.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, an August 1998 x-ray report, a VA 
examination from May 1999, a March 2000 letter from a private 
physician, a June 2000 medical opinion from an orthopedic 
specialist, a letter from the veteran's shipmate, and the 
veteran's statements.

For the reasons stated above, the Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim.  The Board 
finds that the evidence of record provides sufficient 
information to adequately evaluate the veteran's claim for 
entitlement to service connection for a right elbow injury.  
Therefore, no further assistance to the veteran with the 
development of evidence is required.

VA has issued final rules to amend adjudication regulations 
to implement the provisions of the VCAA.  66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R §§ 
3.102, 3.156(a), 3.159 and 3.326(a)).  The intended effect of 
the new regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits, 
or who attempts to reopen a previously denied claim. 

The Board has reviewed the facts of this case in light of the 
new VCAA regulations. As discussed above, VA has made all 
reasonable efforts to assist the veteran in the development 
of his claim and has notified him of the information and 
evidence necessary to substantiate his claim.  Consequently, 
the claim need not be referred to the veteran or his 
representative for further argument as the Board's 
consideration of the new regulations in the first instance 
does not prejudice the veteran. See generally Sutton v. 
Brown, 9 Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 
384 (1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992).

II.  Factual Background

The veteran's enlistment examination was conducted in August 
1943.  The examiner noted a deformity of the right elbow with 
25 percent loss of flexion and slight muscular atrophy.  An 
x-ray showed anterior dislocation of the head of the radius.  
There were no other service medical records regarding his 
right elbow until the veteran's separation examination in 
December 1945.  At that time, the examiner noted that the 
veteran had a deformity of the right elbow with no limitation 
of motion.

The veteran indicated in several statements that he served 
aboard the USS Enterprise.  He stated that in May 1944 he was 
blown off the deck of the ship after an explosion caused by a 
kamikaze pilot and injured his right elbow.  The veteran 
noted that he was treated by a corpsman, but did not report 
to sickbay for treatment.  A May 1999 letter from one of the 
veteran's shipmates attested to the fact that he was thrown 
from the deck of the ship after the explosion.

An August 1998 x-ray report noted that the veteran had 
chronic radial capitellar dislocation and a chronic radial 
ulnar dislocation most likely secondary to remote trauma to 
the distal radius that had been surgically corrected.  In 
addition, the report noted spurring and degenerative changes 
about the coronoid process of the ulna.

In May 1999, the veteran had a VA general medical 
examination.  The examiner noted that the veteran's medical 
records were not available at the time of the examination.  
The veteran gave a history of injuring his elbow after being 
thrown from the deck of his ship after the explosion.  He 
indicated that his elbow was bandaged for 10 days and was 
stiff and sore for about a month and a half.  The veteran 
reported that he had slipped on ice in 1961 and broke the 
mid-right radius, distal ulna and first metacarpal.  Upon 
examination, the right elbow had 20 to 90 degrees of 
extension and flexion, 0 to 80 degrees of pronation and 0 
degrees of supination.  Although the veteran reported a lump 
since 1944 on the medial distal humerus, the examiner did not 
note one.  X-rays of the right elbow revealed osteoarthritis, 
a chronic dislocation of the radial head anteriorly and an 
old healed radial fracture.  Based on the exam and x-rays, 
the examiner indicated that it was impossible for the 
veteran's elbow injury to be from the incidence in 1944.  The 
examiner stated that the injury was much more recent.

A private physician examined the veteran in March 2000.  The 
physician stated that the purpose of the exam was to evaluate 
the veteran's right upper extremity and render an opinion as 
to whether the disability the veteran has now is related to a 
service related injury, which occurred in 1944.  The veteran 
reported that he had injured his right elbow when an 
explosion on his ship threw him overboard.  Subsequently, in 
the 1950s, the veteran sustained a fracture of the 
ipsilateral radial diaphysis.  An operative reduction was 
performed and the injury healed.  The veteran stated that he 
has increasingly lost range of motion in the elbow and pain 
and stiffness associated with it have increased gradually 
over the years.

On examination, the veteran had a range of motion of 10 
degrees extension, with flexion of 90 degrees, supination of 
10 degrees and pronation of 80 degrees.  He had a prominence 
in the dorsoradial aspect of the elbow, which was a 
dislocated radial head.  X-rays revealed a chronic 
anterior/lateral dislocation of the radial head and a well-
healed fracture of the mid-diaphysis of the radius with a 
small bone plate and four screws in place.

The physician explored three possible scenarios for the 
veteran's condition at the time of the March 2000 
examination:  the veteran injured his elbow at the time of 
the 1944 incident; he dislocated his elbow at the same time 
that he fractured his radius; or the veteran had a 
dislocation of the radial head that pre-existed service.  The 
physician stated that it was medically impossible for the 
veteran to have dislocated his radial head at the same time 
as he fractured his radius.  He also indicated that the if 
the veteran's elbow condition pre-existed service it would 
have been detected during an entrance examination.  The 
physician discarded these two possibilities and concluded 
that the only explanation for the veteran's right elbow 
injury was that he dislocated his radial head as a result of 
being thrown off the deck of his ship after the explosion.

In June 2000 an orthopedic specialist was asked to review the 
veteran's claims file, paying special attention to the 
physician's letter from March 2000.  The specialist was asked 
to give an opinion as to whether or not the evidence of 
record supported the veteran's contention that his in-service 
injury of his pre-existing elbow condition caused a permanent 
aggravation of that condition.  The specialist indicated that 
the veteran's elbow condition was noted on his enlistment 
exam and did not appear to worsen during service; he remarked 
that the elbow deformity was essentially the same at 
discharge as at enlistment.  He also noted that there was no 
record of treatment during service.  Based on his review of 
the file, the specialist concluded that the veteran's current 
problems were primarily due to his pre-existing elbow 
condition that was noted at the time of his enlistment 
examination.

III.  Criteria

Service connection may be granted for any disability due to 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.306.  Service 
connection may be granted for any disease diagnosed after 
service when all the evidence establishes that the disease 
was incurred in service.  38 C.F.R. § 3.303(d).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b)(West 1991); 
38 C.F.R. § 3.304(d)(2001).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case, the claim is denied.  See Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

IV.  Analysis

The veteran's right elbow deformity was noted at the time of 
his enlistment examination.  At that time, the examiner noted 
a 25 percent loss of flexion and slight muscular atrophy.  
Although the evidence of record supports the veteran's 
contention that he was one of the men thrown from the deck of 
the ship as a result of the explosion in May 1944, there are 
no records that indicate his right elbow disorder was 
worsened by that incident.  His service medical records 
indicate that at the time of his discharge, he was 
experiencing no loss of motion in his right elbow.  
Therefore, there is no evidence to indicate that his right 
elbow condition was aggravated during service.

The private physician who examined the veteran in March 2000 
indicated that the most likely reason for his current right 
elbow condition was a traumatic injury suffered while in 
service.  However, in discounting the notion of a pre-
existing condition the physician did so because he did not 
believe that the veteran's right elbow condition would go 
unnoticed during his enlistment examination

The orthopedic specialist who reviewed the veteran's claims 
file in June 2000, including the March 2000 letter, noted 
that the veteran's right elbow condition did not go unnoticed 
during his induction examination.  Accordingly, the Board 
finds that the veteran's right elbow injury was a preexisting 
condition.

When a condition is properly found to have been preexisting, 
the presumption of aggravation provides that a preexisting 
injury or disease will be considered to have been aggravated 
by active military, naval, or air service, where there is an 
increase in disability during such service, unless there is a 
specific finding that the increase in disability is due to 
the natural progress of the disease.  38 U.S.C.A. § 1153; 
38 C.F.R. § 3.306(a) (1999) (emphasis added); Crowe v. Brown, 
7 Vet. App. 238 (1994).  In this instance, there is no 
evidence on the record that indicates that the veteran's 
preexisting condition worsened during service.  At discharge, 
the right elbow deformity was still noted.  However, the 
examiner at discharge noted that there was no limitation in 
motion of the elbow.  

The Board notes that the veteran contends that his right 
elbow injury was aggravated by an injury he sustained while 
in combat.  Under 38 U.S.C.A. § 1154, the veteran is entitled 
to a presumption of service connection if lay or other 
evidence suggests that the veteran's injury is consistent 
with circumstances, conditions or hardships of combat 
service, unless there is clear and convincing evidence to 
rebut that presumption.  See Arms v. West, 12 Vet. App. 188 
(1999).  In this instance, the veteran presented evidence 
that he was injured during combat.  However, as noted above, 
the veteran's service medical records indicate that the 
veteran's right elbow condition existed prior to service.  
The veteran's separation examination also indicates that the 
veteran's right elbow condition did not worsen during 
service; in fact, his elbow condition at discharge was 
improved over that at service entrance, as he had no 
limitation of motion at discharge.  In addition, the 
orthopedic specialist who reviewed the veterans claims file 
in June 2000 concluded that the veteran's current elbow 
condition is a result of the condition that existed prior to 
service and that the condition was essentially the same at 
discharge as at service entry.  Consequently, the Board finds 
that clear and convincing evidence has been presented to 
rebut the presumption of service connection directly or by 
aggravation under 38 U.S.C.A. § 1154.  The Board concludes 
that the veteran's right elbow injury was not aggravated by 
service.

ORDER

Service connection for a right elbow injury is denied.



		
	HOLLY E. MOEHLMANN
	Member, Board of Veterans' Appeals



 


